Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one hollow chamber" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the WPC component" and “the foam component” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cut surfaces” and “the profile” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MICHALIK et al. (2009/181207-of record).
	Regarding claim 1, MICHALIK et al. discloses an extruded wood-polymer composite [0045], [0101] comprising: 0.01% to about 70% by weight of the wood fibers (claim 1); the extruded WPC comprises at least one foam-filled cavity (Fig.6), wherein the at least one cavity is completely filled with foam (Fig.8) wherein the foam comprises or consists of a plastic of the same type as the matrix of the WPC material (Fig.10, [0162]); foaming is performed using a physically acting blowing agent [0206] such as carbon dioxide [0209]; the density of the foam is less than 0.4 g/cm3 [0162]; and the average cell size of the foam is less than 0.4 mm [0175].
	Regarding claim 6, MICHALIK et al. discloses adding coloring agents, dyes, or pigments [0104].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAVER et al. (2005/0067729).
	Regarding claims 1, 4, and 5, LAVER et al. discloses a low-density cellular wood plastic composite comprising:
	20, 30, or 40% wood flour or wood fibers [0054], [0034] and mixing the wood flour with plastic [0051];
	the mixture is extruded as a hollow shape with the exterior being contained and cooled to produce a dense strong skin while the foam is allowed to expand into and fill in the interior of the shape [0051];
	foaming takes place with a physically acting blowing agent, in particular CO2 [0051], [0005];
	the density of the foam is less than 0.4 g/cm3 as indicated in Tables 1 and 2.
	LAVER et al. is silent to the average cell size of the foam as claimed.  However, LAVER et al. discloses that higher moisture content results in lower density foam but increases cell size and increases the presence of voids in the foam structure [0033].  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum average cell size of the foam through routine experimentation because LAVER et al. discloses the cell size of foam depends on the amount of moisture content.
	Regarding claim 2, LAVER et al. discloses the matrix may be polyethylene, polypropylene, or any other thermoplastic suitable for use in a wood plastic composite [0004].
	Regarding claim 3, LAVER et al. discloses a density of the foam less than 0.3 g/cm3 is achievable (Table 2 shows a mean density of 0.254 g/cm3).  LAVER et al. is silent to its cell size.  However, it would have been obvious to one of ordinary skill in the art to have determined the optimum cell size based on the desired density of the foam through routine experimentation involving increasing or decreasing amounts of moisture content in the foam since LAVER et al. discloses that higher moisture content results in lower density foam but increases cell size and increases the presence of voids in the foam structure [0033].
	Regarding claim 6, LAVER et al. is silent to adding color to the composite.  However, LAVER et al. discloses additives may be included [0040].  Therefore, it would have been a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that adding a dye as an additive was significant. 


Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MICHALIK et al. (2009/181207-of record) as applied to claims 1 and 6 above, and in further view of BAUMKER (EP 2602086-machine translation).
	The teachings of MICHALIK et al. are applied as described above for claims 1 and 6.
	Regarding claims 7-14, MICHALIK et al. is silent to the claimed extrusion apparatus.  However, BAUMKER discloses an extrusion apparatus (Fig.1) for producing an extrusion profile wherein a main extruder (Fig.1) is used to prepare a thermoplastic formulation, and a coextruder (Fig.1) comprising a gassing device [0003] used to prepare the foam mass, which leads to a foaming process using a physically acting blowing agent in at least one hollow chamber of the extrusion profile.  Therefore, it would have been obvious to one of ordinary skill in the art to have formed the WPC composite of MICHALIK et al. with the extrusion apparatus of BAUMKER for the predictable results of producing a plastic hollow profile with at least one foam body hollow chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742